Citation Nr: 0201740	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a gastrointestinal 
disorder, including diverticulum, thoracic esophagus and 
duodenal sweep/hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).  In July 2000, 
the Board remanded this case to the RO for additional 
development.

(Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to service connection for hearing loss.  When 
the Board completes this development, it will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099-3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  The Board will then wait for, and review, any 
response to the notice and, thereafter, prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for service connection for 
hemorrhoids, sinusitis and a gastrointestinal disorder and 
has obtained and fully developed all evidence necessary for 
the equitable disposition of those claims.

2.  The veteran's hemorrhoids preexisted service, but did not 
increase in disability during service.

3.  The veteran's sinusitis and gastrointestinal disorder are 
not etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.306, (2001), as amended by 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001), as amended by 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

3.  A gastrointestinal disorder, including diverticulum, 
thoracic esophagus and duodenal sweep/hiatal hernia, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001), as amended by 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for hemorrhoids, sinusitis and 
a gastrointestinal disorder, including diverticulum, thoracic 
esophagus and duodenal sweep/hiatal hernia.  The RO denied 
the veteran entitlement to these benefits in September 1998.  
With regard to the latter two benefits sought, the RO based 
its denial on the finding that the claims were not well 
grounded.  The veteran appealed the RO's decision.  

During the pendency of the veteran's appeal, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA, November 9, 2000, and which are not final as of 
that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001).  Further, during 
the pendency of this appeal, in August 2001, the VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which is effective for all claims filed on or after 
August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated 
February 2001, the RO notified the veteran that it was 
reviewing his claims pursuant to the VCAA.  A perusal of the 
record reflects that the RO indeed took action that is 
consistent with the notification and assistance provisions of 
the VCAA.  Therefore, the Board's decision to proceed in 
adjudicating the veteran's claims for service connection for 
hemorrhoids, sinusitis and a gastrointestinal disorder does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a rating decision dated 
September 1998 and a letter notifying the veteran of that 
decision, the RO informed the veteran of the evidence needed 
to substantiate his claims and provided him an opportunity to 
submit such evidence.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001).  Moreover, in a statement of the case issued in 
November 1998 and supplemental statements of the case issued 
in August 1999 and May 2001, the RO notified the veteran of 
all regulations pertinent to his claims, informed him of the 
reasons for which it had denied his claims, including, in 
part, because he had not submitted evidence linking the 
claimed disorders to service (evidence that was previously 
needed to well ground a service connection claim and that is 
still required to grant a service connection claim on the 
merits), and provided him another opportunity to present 
evidence and argument in support of his claims.  

In April 1999, the veteran took advantage of the opportunity 
to present argument by testifying before a hearing officer at 
the RO.  The RO also afforded the veteran an opportunity to 
testify before a Board Member, but at the April 1999 hearing, 
the veteran waived his right to do so and indicated that he 
was satisfied with an RO hearing.

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claims.  See 38 U.S.C. § 
5103A (West Supp. 2001).  For instance, after the veteran 
filed his claims, the RO afforded the veteran VA examinations 
of the claimed disorders.  In addition, the RO endeavored to 
secure all evidence identified by the veteran as being 
pertinent to those claims.  In July 2000, after the veteran 
argued that some of his service medical records had not been 
obtained, the Board remanded this case to the RO to secure 
the missing records.  The RO contacted personnel from the 
Surgeon General's Office and inquired as to whether there 
were any outstanding records available.  In November 2000, 
personnel from the Surgeon General's Office responded that 
all available records had already been sent to the RO.  In a 
letter dated July 2000, the RO asked the veteran to identify 
all providers who had treated the disorders at issue in this 
appeal and to authorize the release of all records of that 
treatment.  The veteran did not respond; therefore, the Board 
is either not able to obtain, or is unaware of, other 
available, outstanding evidence that might substantiate the 
veteran's claims.  

In a Statement of Accredited Representative in Appealed Case 
issued in December 2001, the veteran's representative 
expressed satisfaction with the development taken in this 
case.  Inasmuch as the RO has notified the veteran of the 
evidence needed to substantiate his claims for service 
connection for hemorrhoids, sinusitis and a gastrointestinal 
disorder and has obtained and fully developed all relevant 
evidence necessary for the equitable disposition of those 
claims, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran claims that he is entitled to service connection 
for multiple disorders.  Service connection may be granted 
for disability resulting from injury or disease incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
for some diseases, including organic diseases of the nervous 
system and peptic ulcers (gastric or duodenal), may be 
presumed if the disease is shown to have manifested to a 
degree of ten percent within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2001). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Hemorrhoids

The veteran in this case had active service from September 
1961 to September 1963.  During a hearing held before a 
hearing officer at the RO in April 1999, the veteran 
testified that he had had hemorrhoids since birth, that they 
were evident on entrance into the service, that they worsened 
during active duty due to physical exertion, and that they 
continue to worsen as he ages.  He further testified that, 
while in the service, he requested surgery for his 
hemorrhoids, which physicians refused to perform.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b) (2001).  The term "noted" denotes only 
such conditions that are recorded in examination reports.  
The history of pre-service existence of conditions reported 
at the time of the examination does not constitute a notation 
of such conditions, but will be considered together with all 
the other material evidence in questions as to inception.  
See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 
245-47 (1994).    

In this case, service medical records confirm that the 
veteran had hemorrhoids prior to his enrollment in service.  
Slight piles were noted during a pre-induction examination 
dated June 1958.  On that date, the veteran reported that he 
had had hemorrhoids since birth.  By the time the veteran 
underwent an induction examination three years later, in 
September 1961, however, there were no piles or hemorrhoids 
evident and the veteran did not report that hemorrhoids had 
reoccurred since the pre-induction examination.

Although hemorrhoids were not noted at the time of the 
veteran's 1961 entrance into service, the pre-induction 
examination report constitutes clear and unmistakable 
evidence that hemorrhoids existed prior thereto.  A pre-
existing disease will be presumed to have been aggravated by 
military service when there has been an increase in the 
disability during service beyond its natural progress.  38 
C.F.R. § 3.306(a) (2001).  This presumption can only be 
rebutted by clear and unmistakable evidence that the increase 
in severity was due to the natural progression of the 
disease.  In the absence of such evidence, service connection 
may be granted.  38 U.S.C.A. § 1153 (West 1991), 38 C.F.R. § 
3.306(b).  

In this case, the veteran did not suffer an increase in 
disability of his hemorrhoids during service.  Rather, after 
the veteran's entrance into service, the veteran sought 
treatment for medical problems, but during these visits, he 
never reported that he had hemorrhoids.  Moreover, on 
separation examination in July 1963, the veteran noted that 
he had had piles or rectal disease and the examiner recorded 
this history, but the examiner subsequently conducted a 
clinical evaluation and noted a normal anus and rectum.  

There is no evidence of record indicating that the veteran 
sought treatment for hemorrhoids from the date of his 
discharge until 1994.  In November 1995, a private physician, 
Mitchell Wicker, Jr., M.D., diagnosed the veteran with 
hemorrhoids.  During a VA general examination in June 1998, 
however, an examiner indicated that a rectal examination was 
normal and that there were no hemorrhoids palpated or 
observed. 

Disregarding the June 1998 VA examination report and assuming 
the 1995 diagnosis of hemorrhoids is sufficient to show that 
the veteran currently has hemorrhoids, the veteran's claim 
still fails.  These hemorrhoids have been shown to have pre-
existed, but not to have increased in disability during, 
service.  The preponderance of the evidence is thus against 
the veteran's claim of entitlement to service connection for 
hemorrhoids and the claim must be denied. 

B.  Sinusitis & Gastrointestinal Disorder

At his hearing, the veteran testified that he broke his nose 
in service, while boxing, and that after that incident, he 
began to notice sinus drainage.  Following service, he 
allegedly visited a private physician named Eli Boggs, M.D., 
who treated the veteran's sinusitis, but this physician has 
since died and records of this treatment are unavailable.  
The veteran also testified that he began to experience 
stomach problems prior to entering active service, and that, 
during active service, these problems worsened to such an 
extent he was often forced to go on sick call.  The veteran 
indicated that he continued to receive stomach treatment from 
Dr. Boggs and another private physician, Dr. Chaney, 
following his discharge, but, despite a request, he has not 
provided the RO authorization to obtain records of Dr. 
Chaney's treatment. 

Service medical records do not support the veteran's claims 
as they fail to show that the veteran complained of, was 
treated for, or was diagnosed with, a sinus or 
gastrointestinal disorder during active service.  During 
active service, the veteran sought treatment for medical 
problems, but during these visits, he never reported that he 
had sinus or gastrointestinal problems.  Moreover, during 
pre-induction examination in June 1958, induction examination 
in September 1961, and separation examination in July 1963, 
examiners conducted clinical evaluations and noted that the 
veteran had normal sinuses and a normal gastrointestinal 
system.  
Reports from Dr. Wicker, Jr., dated in 1995 and a report of 
VA general medical examination dated June 1998 represent the 
only medical evidence of record dated after the veteran was 
discharged from service.  This evidence does not support the 
veteran's claims because it shows that, although a physician 
has recently diagnosed the veteran with right maxillary 
sinusitis, a small diverticulum of the thoracic esophagus and 
duodenal sweep, and an esophageal hiatal hernia with minimal 
reflux, no physician has attributed any of these conditions 
to the veteran's period of active service.  

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is simply no evidence other 
than the veteran's own assertions linking sinusitis and a 
gastrointestinal disorder to his period of active service.  
The veteran's assertions in this regard are insufficient to 
establish the necessary nexus between a current disability 
and service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

Inasmuch as the claims file contains no medical evidence 
establishing an etiological link between the veteran's 
sinusitis and gastrointestinal disorder and his period of 
active service, the preponderance of the evidence is against 
the veteran's claims for service connection for those 
disorders.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of his claims and his claims must be 
denied. 


ORDER

Service connection for hemorrhoids is denied.

Service connection for sinusitis is denied.

Service connection for a gastrointestinal disorder, including 
diverticulum, thoracic esophagus and duodenal sweep/hiatal 
hernia, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



